DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/10/2021 is/are being considered by the examiner.
Claims 1-9 are pending:
Claims 5, 8 are withdrawn as discussed below
Claims 1-4, 6-7, 9 are examined on the merits as discussed below.


Election/Restrictions
Applicant's election without traverse of Species 1.A and 2.B in the reply filed on 08/10/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

The nonelected subject matter of claim 1 and claim 2 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1.B/C and 2.A respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.
Claim 1 “and/or absorption oil film type, being inserted between said first faces and said stator element.”.
Claim 2 “wherein the planetary carrier (130) is one-piece or”.

5, 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1.C and 1.B respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/20/2020 is/are being considered by the examiner.
FOR Ref 2 and 3 each fail the translation requirement, as the provided abstract of a US reference does not provide a statement of relevance for a different reference, nor is an abstract of a US reference a translation of the FOR reference.


Specification
The disclosure is objected to because of the following informalities:
Axis/axes 13a appear to be a mistranslation, due to that structure not making sense in the context of the disclosure. Please confirm that the translation is correct.
Axis/axes 52/152 appear to be a mistranslation, due to that structure not making sense in the context of the disclosure. Please confirm that the translation is correct.
Appropriate correction is required.


Drawings
The drawings are objected to because:
Rotate view on its side to provide the clearest illustration of the invention, see MPEP 1.84(i)
Fig 1, 7
Convert reference characters that do not include a numeral to be numerals, see MPEP 1.84(p)(1)
Ex. S, E, etc.
Insufficient reproduction characteristics due to lack of clean black lines, see MPEP 1.84(l)
Fig 1-14
Inverted commas, prime markings, are improper per MPEP 1.84(p)(1) and result in insufficient reproduction characteristics due to lack of line durability and weight to permit adequate reproduction, see MPEP 1.84(l)
Ex. P2’, etc.
Insufficient scaling of view, see MPEP 1.84(k)
Fig 1, 3-14
Fig2
Reference character 13a “axes” (per P11), does not indicate an axis
Ref. char. 17d “inlet duct of bearing 8” does not indicate a portion of bearing 8 as it at best indicates a portion of planetary carrier 13
Improper underlining of ref char 13b, see MPEP 1.84 (p)(3) and (q)
Fig3
Ref char 30 missing per P12
Ref char 43 incorrect lead line, needs arrow head, see MPEP 1.84(r)(1)
Fig4
Ref char 30 missing per P12
Ref char 43 incorrect lead line, needs arrow head, see MPEP 1.84(r)(1)
Ref char 46 incorrect lead line, needs arrow head, see MPEP 1.84(r)(1)
Fig5
Ref char 46 incorrect lead line, needs arrow head, see MPEP 1.84(r)(1)
Fig10
Show hatching of cross-section
Radial axis P1 is not located in same axial location as disclosed by Fig6
Lacks dotted lines of P18L21-30
Fig12
Shading or cross-hatching would improve clarity of view



Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“elastically deformable annular member” first recited in claim 1
Corresponding structure:
Coupling-flange-arm as informed by structure 160 as best seen in Fig6/10
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Below is a non-exhaustive listing of the most glaring issues of claim construction
Inconsistent antecedent basis indication, i.e. swapping “the” and “said”
Instant objection is extended to all instances of the issue
Claim 1
L6, recitation “said planetary carrier” lacks formal antecedent basis
The instant objection is extended to all instances
L11-12, if the claim is listing three options, then add an oxford comma before the “and/or” prior to the third option
Claim 3
L3, recitation “the series of teeth” lacks formal antecedent basis
The instant objection is extended to all instances and all similar instances
L5, recitation “the body” lacks formal antecedent basis
The instant objection is extended to all instances and all similar instances
Claim 6
L5, recitation “applied” appears to be a strange translation of the concept “located/arranged”
Claim 7
L2-4, reword for better clarity
L4, “the ferrules” lacks formal antecedent basis
Claim 9
L1, preamble “The module” lacks formal antecedent basis
L4, reword “the planes P2 and P2’ ” for better clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-4, 6-7, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The office suggests that applicant double check their translation.
Below is a non-exhaustive listing of the most glaring issues of claim construction.
Claim 1
L3, limitation “in particular for an aircraft” renders the claim indefinite, as it is a broad range or limitation together with a narrow range which is indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, see MPEP § 2173.05(c), the cited limitation is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
L4, limitation “general annular shape” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance is or is not within the bounds of “general”
L5, limitation “this member” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L9, limitation “these teeth” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L10-11, limitation “and capable of …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation due to the claim construction
L11, limitation “the circumferential direction” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L12, limitation “, vibration absorption systems,” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what the cited limitation means in the context of the claim construction and in particular due to the current application of commas
L12, limitation “the vibration absorption pad” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L12-13, limitation “absorption oil film type, …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what the cited limitation means in the context of the claim construction and in particular due to the current application of commas
Claim 3
L2-3, limitation “ and carrying …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation due to the claim construction
L4, limitation “this axis X” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L4, limitation “these fingers” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L4, limitation “the free end” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L5, limitation “thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation
L5, limitation “an axis” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis for a new structure or if the cited limitation depends upon “axis X” of Claim 1
For the purpose of applying art, the office will read the term to be “pin” in light of pin 152 as shown in the drawings, and as the instant issue appears to be caused by a poor/literal translation.
L5-6, limitation “the connection of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L6, limitation “this case” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L6, limitation “thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation
L7, limitation “the fingers” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L7-8, limitation “the axes” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis or scope of the cited limitation
Claim 4
L2, limitation “the fingers” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis structure 
Claim 6
L2, “said member” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L2, limitation “general U-shape” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance is or is not within the bounds of “general”
L2-3, limitation “the opening” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3, limitation “this member” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited limitation 
Claim 7
L2, limitation “a stator element” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis structure, or if the cited limitation depends upon that of Claim 1 L6
L6, limitation “substantially” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of variation is or is not within the bounds of the cited limitation
L7, limitation “these teeth” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L7-8, limitation ”being moved radially” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is claiming the capability of an active movement or if the cited limitation is claimed that the teeth are capable of being located/arranged radially, due to a possible translation issue
L8, limitation “the first side faces” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L8, limitation “thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation
L9, limitation “the housings” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 9
L3-4, limitation “the housings and the fingers” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unclear what structure is referenced due to the poor claim construction in prior claims
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Becquerelle (US 7,011,599) in view of Hata (JP 2009-058002)
Claim 1
Becquerelle discloses: 
“An assembly comprising a planetary gear train speed reduction gear planetary carrier (abstract; best seen Fig2/5) and an elastically deformable annular member (best seen Fig7, elastomer bushing 25), for a turbine engine, in particular for an aircraft, 
- the planetary carrier having a general annular shape about an axis X (Fig4 is planet carrier), and 
…”
Becquerelle is silent to the annular member fixed between the stator and the planetary carrier, and the teeth as claimed.
Hata teaches
“…
- the annular member extending about the axis X (best seen Fig1/2, spring member 120), this member being fixed to said planetary carrier (best seen Fig1/2, carrier 10, member 130) and configured to be fixed to a stator element of the turbine engine (case 60) ensuring a flexible connection between the planetary carrier and said stator element (functional limitation. best seen Fig2), 
characterised in that the planetary carrier carries a series of protruding teeth (protruding portion 61) extending substantially radially outwards with respect to said axis X (best seen Fig1/2), each of these teeth comprising first opposite side faces in planes passing through the axis X (best seen Fig1/2, faces of protruding portions 61) and capable of engaging by abutment in the circumferential direction with said stator element (best seen Fig1/2, via springs 110), vibration absorption systems, of the vibration absorption pad (Para22; member 130, springs 110) and/or [withdrawn subject matter].”
Hata further teaches (Fig1/2; Para5-7) that the spring 120/110 and tooth mounting arrangement of the planetary carrier provides the benefit of more reliably preventing rattling noise.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the spring and tooth mounting arrangement of the planetary carrier of Hata to the planetary carrier of Becquerelle in order to gain the benefit of more reliably preventing rattling noise.
Claim 2
The modified arrangement of Becquerelle by the teachings of Hata discloses: “The assembly according to claim 1, wherein the planetary carrier [withdrawn subject matter] comprises a cage (Becquerelle: cage 8) and a cage carrier (Becquerelle: cage carrier 12).”
Claim 3
The modified arrangement of Becquerelle by the teachings of Hata discloses: 
“The assembly according to claim 2, wherein the cage carrier comprises 
an annular body extending about the axis X (Becquerelle: cage carrier 12) and carrying the series of teeth (Hata: teeth 61), as well as 
a series of protruding fingers extending along the axis X and distributed about this axis X (Becquerelle: arms 14), each of these fingers comprising, 
at the free end thereof opposite the body, a recess for mounting an axis for the connection of the cage carrier to the cage (Becquerelle: sleeve gap 20, pin 15), 
this cage comprising, at the periphery thereof, axial housings wherein the fingers are received and which are passed through by the axes (best seen Fig2, housing 11 region).”
Claim 4
The modified arrangement of Becquerelle by the teachings of Hata discloses: “The assembly according to claim 3, wherein the teeth and the fingers are at least partially formed of unitary construction with the body (arms 14 of Becquerelle and teeth 61 of Hata are unitary with the body of cage carrier 14 of Becquerelle).”

Claim(s) 1-4, 6, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US 6,223,616) in view of Hata (JP 2009-058002)
Claim 1
Sheridan discloses: 
“An assembly comprising a planetary gear train speed reduction gear planetary carrier (abstract; best seen Fig1) and an elastically deformable annular member (flexible coupling 38), for a turbine engine, in particular for an aircraft, 
- the planetary carrier having a general annular shape about an axis X (torque frame 37, gear carrier 17), and 
- the annular member extending about the axis X (best seen Fig1), this member being fixed to said planetary carrier (best seen Fig1, fastener region of 42) and configured to be fixed to a stator element of the turbine engine (case 36) ensuring a flexible connection between the planetary carrier and said stator element (functional limitation. best seen Fig1), 
…”
Sheridan is silent to the teeth as claimed.
Hata teaches
“…
characterised in that the planetary carrier carries a series of protruding teeth (protruding portion 61) extending substantially radially outwards with respect to said axis X (best seen Fig1/2), each of these teeth comprising first opposite side faces in planes passing through the axis X (best seen Fig1/2, faces of protruding portions 61) and capable of engaging by abutment in the circumferential direction with said stator element (best seen Fig1/2, via springs 110), vibration absorption systems, of the vibration absorption pad (Para22; member 130, springs 110) and/or [withdrawn subject matter].”
Hata further teaches (Fig1/2; Para5-7) that the spring 120/110 and tooth mounting arrangement of the planetary carrier provides the benefit of more reliably preventing rattling noise.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the spring and tooth mounting arrangement of the planetary carrier of Hata to the carrier of Sheridan in order to gain the benefit of more reliably preventing rattling noise.
Claim 2
The modified arrangement of Sheridan by the teachings of Hata discloses: “The assembly according to claim 1, wherein the planetary carrier [withdrawn subject matter] comprises a cage (Sheridan: carrier 17) and a cage carrier (Sheridan: torque frame 37).”
Claim 3
The modified arrangement of Sheridan by the teachings of Hata discloses: 
“The assembly according to claim 2, wherein the cage carrier comprises 
an annular body extending about the axis X (Sheridan: torque frame 17) and carrying the series of teeth (Hata: teeth 61), as well as 
a series of protruding fingers extending along the axis X and distributed about this axis X (Sheridan: fingers 14), each of these fingers comprising, 
at the free end thereof opposite the body, a recess for mounting an axis for the connection of the cage carrier to the cage (Sheridan: best seen Fig1, opening 34, pin near labels 44/41), 
this cage comprising, at the periphery thereof, axial housings wherein the fingers are received (Sheridan: openings 34) and which are passed through by the axes (Sheridan: fingers 39, pin near labels 44/41).”
Claim 4
The modified arrangement of Becquerelle by the teachings of Hata discloses: “The assembly according to claim 3, wherein the teeth and the fingers are at least partially formed of unitary construction with the body (fingers 39 of Sheridan and teeth 61 of Hata are unitary with the body of torque frame 37 of Sheridan).”
Claim 6
The modified arrangement of Sheridan by the teachings of Hata discloses: “The assembly according to claim 1, wherein said member has, in cross-section, a general U-shape, of which the opening is oriented radially outwards (Sheridan: best seen Fig1, flexible coupling 38), this member comprising a first annular flange applied axially and fixed on the planetary carrier (Sheridan: connection point near fasteners 42), and a second annular flange configured to be applied axially and fixed on the stator element (Sheridan: connection point near fasteners 43).”

Claim(s) 7, 9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US 6,223,616), which incorporates-by-reference Sheridan-Pagluica (US 5,433,674), in view of Hata (JP 2009-058002).
Claim 7
The modified arrangement of Sheridan by the teachings of Hata discloses: 
“A turbine engine module, comprising the assembly according to claim 1, and 
a stator element (Sheridan: casing 36) which comprises two annular ferrules (Sheridan-Pagluica: Fig1), respectively outer (Sheridan-Pagluica: best seen Fig1) and inner (Sheridan: casing 36), extending around one another and about said axis X (Sheridan: best seen Fig1), the ferrules being connected to one another by arms (Sheridan: stator arm shown near label 36), 
the inner ferrule extending at least partially around said planetary carrier (Sheridan: best seen Fig1) and 
comprising, at the inner periphery thereof, a series of housings extending substantially radially and wherein the teeth of the planetary carrier are engaged (teeth 61 of Hata are located and engaged in the radial region of the multiple interior casing support arms of casing 36 of Sheridan including flexible coupling 38), 
these teeth being capable of being moved radially in these housings (teeth 61 of Hata are located radially with regard to the casing 36 support arms of Sheridan) and the first side faces thereof being capable of abutting in the circumferential direction on second side faces facing the housings (limitation is within the scope of the combination discussed above in claim 1).”
Claim 9
The modified arrangement of Sheridan by the teachings of Hata discloses: “The module according to claim 7, wherein said arms comprise leading edges located in a plane P2 perpendicular to said axis X and trailing edges located in a plane P2' perpendicular to said axis X, the housings and the fingers being located in a plane P1 located between the planes P2 and P2' (see annotated Fig1 below with annotated planes P1, P2, and P2.prime).”

    PNG
    media_image1.png
    394
    458
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747